       Case 1:15-md-02657-FDS Document 1947 Filed 07/07/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                   MDL No. 1:15-md-2657-FDS

                                                   This document relates to:
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION                     Wallace v. GlaxoSmithKline,1:20-cv-10441; and
                                                   Stewart v. GlaxoSmithKline,1:19-cv-11411




_____________________________________________________________________________

    DEFENDANT GLAXOSMITHKLINE LLC’S CONSOLIDATED MOTION FOR
                           ORDER TO SHOW CAUSE
______________________________________________________________________________

       GlaxoSmithKline LLC (“GSK”) moves for an order to show cause why the above-

captioned cases should not be dismissed for failure to prosecute and/or failure to provide Court-

ordered discovery. For the reasons set out more fully in GSK’s Memorandum of Law, and pursuant

to the Federal Rules of Civil Procedure 37 and 41, and MDL Order Nos. 10 and 11, the Court

should grant GSK’s Motion. See Fed. R. Civ. P. 37(b), 41(b).

       WHEREFORE, GSK respectfully requests that this Court grant its Motion for Order to

Show Cause for the reasons set forth in its Memorandum of Law.

                        LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(A)(2), the undersigned counsel hereby certifies that counsel for

the parties have met and conferred in a good faith effort to narrow the issues of dispute without

success.
       Case 1:15-md-02657-FDS Document 1947 Filed 07/07/20 Page 2 of 3



Dated: July 7, 2020


                                  Respectfully submitted,

                                  /s/ Jennifer M. Stevenson
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  2555 Grand Blvd.
                                  Kansas City, MO 64108
                                  Telephone: (816) 474-6550
                                  Facsimile: (816) 421-5547
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  Admitted pro hac vice

                                  Attorneys for Defendant GlaxoSmithKline LLC
        Case 1:15-md-02657-FDS Document 1947 Filed 07/07/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer M. Stevenson
                                             Jennifer M. Stevenson
